Citation Nr: 1801000	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  11-03 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a bilateral knee disability.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Charles D. Romo, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran 




ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to February 1993. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2009 and January 2010 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Houston, Texas.  Jurisdiction now resides with the St. Petersburg, Florida RO.

The Veteran testified before the undersigned Veterans Law Judge in a Board videoconference hearing in September 2017.  A transcript of his testimony is of record.  At the time of this hearing, prior to Board jurisdiction, the Veteran withdrew his above listed pending claim for bilateral knee disabilities.


FINDINGS OF FACT

1.  In testimony at his Board videoconference hearing in September 2017, the Veteran withdrew the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for a bilateral knee disability.

2.  The Veteran has PTSD that is as likely as not related to his military service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal on the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for a bilateral knee disability, by the Veteran have been met and the appeal is withdrawn.  38 U.S.C. § 7105 (b)(2), (d)(5) (2002); 38 C.F.R. § 20.204 (2017).

2.  The criteria for service connection for PTSD have been met.  38 U.S.C. § 1101, 1131, 5107 (2002); 38 C.F.R. § 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dismissed Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative, and except where withdrawn on record at a hearing, must be in writing.  38 C.F.R. § 20.204. 

With regard to the appeal of whether new and material evidence has been received to reopen a claim for entitlement to service connection for a bilateral knee disability, the issue was withdrawn on record by the Veteran at his Board videoconference hearing in September 2017.  Transcript at p. 2.  The Veteran's oral statement during his hearing, memorialized in writing in the transcript, satisfies the requirements for the withdrawal of a substantive appeal.  See, e.g., Tomlin v. Brown, 5 Vet. App. 355 (1993).  There remain no allegations of errors of fact or law for appellate consideration, as to that issue.  Accordingly, as to the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for a bilateral knee disability, the Board does not have jurisdiction to review the appeal and it is dismissed.




Service Connection

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C. § 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).  The claim for service connection for PTSD has been granted herein.  Any error related to the duties to notify and assist is moot for these issues.

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304 (f).

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304 (f)(3).

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R.§ 3.304 (f)(3).

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  38 U.S.C. § 5107 (2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102. 
The contention liberally construed for the Veteran is that his claimed PTSD is related to active service.  See Board Hearing Transcript.  Specifically, he reports that his bases while stationed in Saudi Arabia and Kuwait during Desert Storm were repeatedly under fire from SCUD missile attacks.  These attacks caused him to continuously run for cover out of fear for his safety.  He also reports seeing dead bodies and mass "destruction of property."  Since these incidents he contends experiencing intrusive thoughts, night sweats, nightmares, isolation, and anger.    See January 2010 Galveston OPC MH Psychiatric Assessment Note and September 2017 Board Hearing Transcript.  In turn, he asserts that these symptoms, and his currently diagnosed PTSD, are due to these in-service stressors.

Turning to the record, the Board finds that the weight of the evidence is at least in equipoise as to whether the Veteran has a current diagnosis of PTSD.  At a VA examination in May 2012, the VA examiner assessed that the Veteran did not meet the diagnostic criteria for PTSD.  However, VA treatment records dated throughout the appeal period note multiple DSM compliant diagnoses of PTSD.  See e.g., January 2010, April 2011, May 2017 VA treatment records.  Based on the above, and resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran has a current diagnosis of PTSD.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.

The Board will concede his reported stressor of witnessing SCUD missile attacks while deployed in the Persian Gulf.  In the instant case, the Veteran is competent to report witnessing a SCUD missile that landed nearby and the events that occurred afterwards.  Furthermore, his DD Form 214 and personnel records specifically document Persian Gulf service and receipt of a Southwest Asia service medal with three bronze stars and Kuwait liberation-Saudi Arabia medal.  In light of the record, the Board finds that the Veteran's report of witnessing a SCUD missile is consistent with the places, types, and circumstances of his service.  See 38 C.F.R. § 3.304 (f)(3).

Given the above, the remaining question is whether there is medical evidence of a link between current symptoms and a specific claimed in-service stressor.  In January 2010 VA psychologist Dr. D. T. diagnosed PTSD.  Prior to diagnosis, Dr. T. conducted a detailed psychiatric evaluation wherein the Veteran's reported exposure to SCUD missile attacks was characterized as a "traumatic" experience.  Thereafter, in a follow up April 2011 consultation, Dr. T. confirmed that the Veteran's PTSD symptomatology was related to his Desert Storm experiences, particularly his exposure to SCUD missiles.  See MH Clinic Note.  

In sum, the Veteran has a current diagnosis of PTSD.  Additionally, a VA psychologist has opined that the currently diagnosed PTSD is related to the conceded in-service stressor.  For these reasons, and resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for PTSD have been met.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

The appeal of whether new and material evidence has been received to reopen a claim for entitlement to service connection for a bilateral knee disability is dismissed.

Entitlement to service connection for PTSD is granted.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


